DETAILED ACTION
Response to Amendment
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the amendment dated 9/22/2022, the following has occurred: Claims 1, 7-8, and 11-16 have been amended; Claims 9, 17-18, and 22 have been canceled; and Claim 23 has been added.
Claims 1-4, 7-8, 10-16, 20-21 and 23 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 15 and 23 are objected to because of the following informalities:
The following changes should be made to improve claim language clarity:
On line 3 of claim 15 and line 2 of claim 23, change each occurrence of “comprising” to --comprises--.
On line 4 of claim 15, insert --power-- before “module”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. US 2019/0272940 (of record) in view of Chapman et al. US 2016/0380425.
As per claims 1-3 and 7, Hashimoto et al. discloses in Figs. 1-2 a transient noise reduction filter (e.g. common-mode choke coil 1), comprising:
as per claim 1, a cable including one or more twisted pairs of conductors (e.g. wire 4 and 5); and a first CMC (e.g. choke coil 1) comprising a first plurality of turns of the cable (As shown, wires 4 and 5 are wound a plurality of times around core member 3.);
as per claim 2, wherein each of the one or more twisted pairs of conductors carries a data signal on a first conductor of the twisted pair (Wire 4 carries a signal through the coil 1.);
as per claim 3, wherein the cable is a American National Standards Institute/Telecommunications Industry Association standard ANSI/TIA-568 Category 6, 6A, 7, or 8 cable (It is inherent that the cable comprising wires 4 and 5 is a ANSI/TIA/EIA-568 standard cable by virtue of being a cable configured to propagate communication signals, as well-known in the art.); and
as per claim 7, wherein the first CMC is an air-core CMC (Paragraph 34; As stated, core member 3 is made of a non-conductive material such as a non-magnetic material such as alumina. Therefore, the core is necessarily “an air-core CMC”. (The Applicant defines “an air-core” to be a core that is not magnetic. See Fig. 16 and Paragraph 114 of the instant application for reference to a definition of “an air-core”.).).
However, Hashimoto et al. does not disclose wherein the cable supplies power and at least one signal to a power module comprising a high speed semiconductor switch and a protection circuit.
Chapman et al. discloses in Fig. 2 an EMI circuit 210 connected to a diode D6 and power semiconductor switches Q2-Q5. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic EMI circuit 210 of Chapman et al. with the specific common mode choke 1 of Hashimoto et al. as being obvious art substitutions of equivalents.
As an obvious consequence of the modification, the combination would have necessarily included:
as per claim 1, wherein the cable supplies power and at least one signal to a power module comprising a high speed semiconductor switch (e.g. semiconductor switches Q2-Q5 of Chapman et al.) and a protection circuit (Paragraph 25 of Chapman et al., diode D6 which provides overvoltage protection); and as per claim 2, wherein each of the one or more twisted pairs of conductors carries a ground on a second conductor of the twisted pair (In the resultant circuit, wire 5 of Hashimoto et al. is connected to terminal Panel- of Chapman et al. which necessarily serves as a negative (i.e. ground) terminal.).
8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the above combination, as applied to claim 1, and further in view of Peterson et al. US 2019/0029499 (of record).
As per claim 4, the above combination discloses the transient noise reduction filter of claim 1, but does not disclose wherein the cable includes a Faraday shield around the one or more twisted pairs of conductors.
	Peterson et al. exemplarily discloses in Figs. 2 and 3a-3b a cable 205 which comprises twisted wires 330 around a core 320, thus forming a choke 315. The wires 330 are surrounded by a shield as stated in paragraph 38 of Peterson et al. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have surrounded the twisted wires 4 and 5 of the combination circuit with a shield as exemplarily taught by Peterson et al. with the motivation of providing the well-known benefit of isolating the cable from external noise. As an obvious consequence of the modification, the combination would have necessarily included: wherein the cable includes a Faraday shield around the one or more twisted pairs of conductors.
Allowable Subject Matter
9.	Claims 8, 10-12, 16, and 20-21 are allowed.
10.	Claims 13-15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
11.	Applicant’s amendments to independent claims 1, 8, and 16 overcome the rejections of record in the Office action dated 6/22/2022, thus the rejections to claims 8 and 16 and their corresponding claims have been withdrawn and are allowed. However, regarding claim 1, the Examiner rejects the claim under a new 103 rejection over Hashimoto et al. (of record) in view of Chapman et al. as explained above. The Applicant did indeed take allowable subject matter from original claim 21 and incorporated it into the original claim 1, however the Applicant also removed limitations from the original claim 1. Thus, the Examiner was able to reject the amended claim 1 along with dependent claims 2-4 and 7 as explained above. This action has been made final necessitated by amendment because not all of the limitations of the base claim and any intervening claims were rewritten in independent form.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843